department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------------------------------- telephone number ---------------------- refer reply to cc psi b04 plr-128343-13 date date internal_revenue_service number release date index number ----------------------------- ------------------------------- ----------------------- re -------- --------------------------------------------------- legend --------------------------------------------- ------------------------------------------------------------------------------------------- grantor_trust ---------------------------------------------------------------------------------------------------------- date date date date date date date date date date date date child child grandchild grandchild grandchild grandchild grandchild grandchild trustees corporation ---------------------------- ------------------- --------------------- -------------------------- -------------------------- ---------------------------- ------------------------ -------------------- -------------------- ------------------ -------------------- --------------------- -------------------------------------------------------- ------------------------------------------------- --------------------------------------------------------- ----------------------------------------------------------- ---------------------------------------------------- ---------------------------------------------- ---------------------------------------------------- ----------------------------------------------------- ---------------------------------------------------- ----------------------------------- plr-128343-13 corporation library court state x y year year ----------------------------------------- ----------------------------- --------------------------------------------------------------------- ---------- --------- ------- ------- -------- dear ---- ----------------- this letter responds to your authorized representative’s letter dated date requesting rulings on the estate gift generation-skipping_transfer gst and income_tax consequences of the proposed severance of a_trust pursuant to a settlement agreement the facts and representations submitted are summarized as follows on date a date prior to date grantor established an inter_vivos irrevocable_trust trust for the benefit of grantor’s grandchildren grandchild grandchild grandchild grandchild grandchild grandchild and their descendants beneficiaries it is represented that child and child have been trustees trustees of trust since trust’s inception child resigned as co-trustee on date leaving child as sole trustee of trust trust was funded with stock of corporation and corporation trust owns x percent of the outstanding_stock of each of corporation and corporation grandchild and grandchild each own y percent of the outstanding_stock of each of corporation and corporation the primary asset of each corporation is farmland and each corporation’s primary business activity is farming on date grandchild 3’ sec_30th birthday trust is obligated to distribute an additional y percent of outstanding shares in each corporation and corporation to grandchild the terms of trust are as follows article ii paragraph of trust provides that trustees will accumulate income for twenty-one years after the date trust was created and add the accumulated income to principal article ii paragraph provides that beginning twenty-one years after the date trust was created all income will be distributed by trustees in convenient installments at least annually to the living descendants of the children of grantor per stirpes if any descendant receives any distribution of principal his share of income and that of his descendants will be proportionately reduced from time to time plr-128343-13 article ii paragraph provides that when any descendant of a child of grantor reaches the age of twenty-five trustees will distribute to him one-third of the share of principal of trust from which he is receiving income when he reaches the age of thirty trustees are to distribute to him one-half of the share of principal of trust from which he is receiving income when a beneficiary reaches age thirty-five trustees are to distribute to him all of the principal of trust from which he is receiving income article ii paragraph provides that each descendant of a child of grantor is given a limited_power_of_appointment to appoint and direct by will specifically referring to this power_of_appointment each descendant of a child of grantor may appoint one-half of the income to be distributed at least annually from the proportion of the principal of trust from which such descendant was entitled to receive income at his death to his surviving_spouse until the surviving_spouse has remarried or died article ii paragraph provides that while either or both of child or child are living if after twenty-one years after the date of the execution of trust or while any time thereafter no descendant or child of grantor is then living all income will be distributed by trustees at least annually to library less any amounts of income then distributable to a surviving_spouse of a deceased descendant of a child of grantor article ii paragraph provides that if twenty-one years after the date of execution of trust or any time thereafter before the termination of trust both children of grantor are deceased and there are no descendants or a child of grantor living_trust will terminate and all principal and undistributed_income will be distributed to library trustees will withhold from distribution any portion of trust from which a spouse of a deceased descendant of a child of grantor is entitled to receive income until spouse is no longer entitled to receive the income from year through year trust trustees and beneficiaries were involved in litigation in court some beneficiaries made claims against trustees for breach of fiduciary duty and trustees made claims against each other some of the beneficiaries desired to have separate trustees and pursue different investment strategies for their respective shares of the assets held in trust all beneficiaries except grandchild and grandchild desired that trust sell the stock in corporation and corporation and invest the proceeds in other assets grandchild and grandchild desired to retain their collective interest through trust in the shares of both corporations child desired to that either he and or trusts for grandchild and grandchild and other designees of child purchase the stock in corporation and corporation in order to keep the farmland in the family_trust was formed prior to date and has never been amended it is represented that there have been no additions to trust on or after date therefore trust is currently exempt from the generation-skipping_transfer_tax pursuant to b a of the tax_reform_act_of_1986 plr-128343-13 on date court construed the terms of trust as providing a multiple generation class gift and concluded that the children not the grandchildren were the root generation of trust the court concluded that grantor intended for child 1’s descendants to receive one-half of trust principal and income and for child 2’s descendants to receive one-half of trust income and principal regardless of how many children were born to each child on date court clarified and modified the date order in part as follows the class of beneficiaries under trust does not close until trust terminates until such termination the class of beneficiaries may be increased or decreased by birth adoption or death paragraph of trust provides income is to be accumulated for twenty-one years and paragraph provides that principal distributions are to begin when the oldest beneficiary attains the age of grandchild the oldest beneficiary attained the age of twenty-five on date as of this date grandchild is a beneficiary as to one-fourth of trust as of this date grandchild and grandchild are each entitled to receive one-fourth of the accumulated income if any as provided in paragraph of trust as of this date grandchild grandchild grandchild and grandchild are each entitled to receive one-eighth of the accumulated income if any as provided in paragraph of trust now that grandchild has attained the age of twenty-five his interest in one-twelfth of the principal of trust has vested and he is entitled to receive one-third of his one-fourth or one-twelfth of the principal of trust as this time on date child grandchild and grandchild entered into a mutual release and settlement agreement with respect to the litigation and certain other matters the agreement was approved by court on date a guardian guardian was appointed by court as guardian ad litem for minors grandchild and grandchild to represent them in the settlement and related matters in litigation on date trust trustees and beneficiaries entered into a comprehensive settlement agreement settlement agreement which was approved by court on date on date trust trustees and beneficiaries entered into a first amendment to settlement agreement which was approved by court on date the amendment plr-128343-13 replaced the original severance agreement in settlement agreement in its entirety with a new severance agreement the terms of severance agreement are as follows trust is to be divided into four separate trusts trust for the benefit of grandchild and grandchild trust for the benefit of grandchild and grandchild trust for the benefit of grandchild and trust for the benefit of grandchild severed trusts in funding the severed trusts all of the assets of trust are to be allocated and distributed to the severed trusts on a pro-rata basis trust and trust are referred to as the child severed trusts trust and trust are referred to as the child severed trusts each severed trust is to be treated as a separate trust for all purposes and will be governed by and administered in accordance with the terms of trust as if beneficiaries under each severed trust were the only descendants of child and child respectively each severed trust will have different trustees if child or child has additional children each additional child will be included as beneficiaries of the child or child severed trusts respectively if any beneficiary of a severed trust dies the properties held in trust will be reallocated among the severed trusts and beneficiaries in a manner that would have occurred under trust absent the severance agreement you have requested the following rulings after the proposed division the severed trusts will continue to be exempt from the gst tax the proposed division of trust will not cause any beneficiary to have made a taxable gift the proposed division of trust will not cause any portion of the assets of the severed trusts to be includible in the gross_estate of any beneficiary as of the time of such division plr-128343-13 the pro-rata allocation of assets and liabilities of trust in approximately equal shares will not cause trust the severed trusts or any beneficiary to recognize any ordinary_income or loss or capital_gain or loss the adjusted_basis of the assets received by the severed trusts will be the same as the respective adjusted_basis of the assets held by trust pursuant to sec_1015 the holding periods of the assets received by the severed trusts will be the same as the holding periods of the assets in trust pursuant to sec_1223 ruling sec_2601 of the internal_revenue_code imposes a tax on every generation- skipping transfer made after date sec_2611 provides that the term generation-skipping_transfer means a tax distribution a taxable_termination and a direct_skip under of the tax_reform_act_of_1986 the act the gst tax is generally applicable to generation-skipping transfers made after date however under b a of the act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the tax does not apply to a transfer under a_trust that was irrevocable on date except to the extent the transfer is made out of corpus added to the trust by an actual or constructive_addition after date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 will not cause the trust to lose its exempt status these rules are applicable only for purposes of determining whether an exempt trust retains its exempt status for gst tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a court-approved settlement of a bona_fide issue regarding the administration of the trust or the construction of terms of the governing instrument will not cause an exempt trust to be subject_to the provisions of chapter if -- the settlement is the product of arm’s length negotiations and the settlement is within the range of reasonable outcomes under the governing instrument and applicable state law addressing the issues resolved by the settlement a settlement that results in a compromise between the positions of the litigating parties and reflects the parties’ assessments of the relative strengths of their positions is a settlement that is within the range of reasonable outcomes plr-128343-13 sec_26_2601-1 provides that a modification will not cause an exempt trust to be subject_to the gst tax if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in a beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a generation-skipping_transfer or the creation of a new generation-skipping_transfer furthermore a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered a shift in a beneficial_interest in a_trust sec_26_2601-1 example considers a situation in which in grantor established an irrevocable_trust for the benefit of his two children a and b and their issue under the terms of the trust the trustee has the discretion to distribute income and principal to a b and their issue in such amounts as the trustee deems appropriate on the death of the last to die of a and b the trust principal is to be distributed to the living issue of a and b per stirpes in the appropriate state court approved the division of the trust into two equal trusts one for the benefit of a and a’s issue and one for the benefit of b and b’s issue the trust for a and a’s issue provides that the trustee has the discretion to distribute trust income and principal to a and a’s issue in such amounts as the trustee deems appropriate on a’s death the trust principal is to be distributed equally to a’s issue per stirpes if a dies with no living descendants the principal will be added to the trust for b and b’s issue the trust for b and b’s issue is identical except for the beneficiaries and terminates at b’s death at which time the trust principal is to be distributed equally to b’s issue per stirpes if b dies with no living descendants principal will be added to the trust for a and a’s issue the division of the trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division in addition the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the two partitioned trusts resulting from the division will not be subject_to the provisions of chapter in the present case based upon the facts submitted and the representations made we conclude that trust is exempt from gst tax because trust was irrevocable prior to date and it is represented that there have been no additions to trust on or after date in addition the facts provided and representations made indicate that the proposed severance set forth in severance agreement represent a compromise between the positions of the litigating parties and reflect the parties’ assessments of the relative plr-128343-13 strengths of their positions these facts and representations indicate that the settlement is the product of arm’s length negotiations and is within the range of reasonable outcomes under trust’s terms and applicable state law accordingly based upon the facts submitted and the representations made we conclude that after the proposed division of trust pursuant to the severance agreement the severed trusts will continue to be exempt for purposes of the gst tax ruling sec_2501 imposes a tax on the transfer of property by gift during the calendar_year by any individual sec_2511 provides that the gift_tax applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible in this case the proposed severance of trust pursuant to severance agreement does not increase decrease or otherwise change any beneficiary’s beneficial_interest in trust accordingly based upon the facts submitted and the representations made we conclude that the proposed division of trust into severed trusts will not cause any beneficiary to have made a taxable gift ruling sec_2035 provides that if the decedent made a transfer by trust or otherwise of an interest in any property or relinquished a power with respect to any property during the 3-year period ending on the date of the decedent's death and the value of such property or an interest therein would have been included in the decedent’s gross_estate under sec_2036 sec_2037 sec_2038 or sec_2042 if such transferred interest or relinquished power had been retained by the decedent on the date of the decedent’s death the value of the gross_estate shall include the value of any property or interest therein that would have been so included sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for adequate_and_full_consideration in money or money’s worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death -- the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom plr-128343-13 sec_2037 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time after date made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise if possession or enjoyment of the property can through ownership of such interest be obtained only by surviving the decedent and the decedent has retained a reversionary_interest in the property and the value of such reversionary_interest immediately before the death of the decedent exceed sec_5 percent of the value of such property sec_2038 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise where the enjoyment thereof was subject at the date of his death to any change through the exercise of a power in whatever capacity exercisable by the decedent alone or in conjunction with any other person without regard to when or from what source the decedent acquired such power to alter amend revoke or terminate or where any such power is relinquished during the 3-year period ending on the date of the decedent’s death in this case the beneficiaries of trust are not the transferors of trust property for purposes of sec_2036 sec_2037 and sec_2038 the proposed severance of trust pursuant to severance agreement do not increase decrease or otherwise change any beneficiary’s beneficial_interest in trust accordingly based upon the facts submitted and the representations made the division of trust into severed trusts and the other proposed modifications to trust set forth in severance agreement will not cause any assets of trust or the severed trusts to be included in the gross_estate of any beneficiary of trust or the severed trusts ruling sec_61 provides that gross_income includes gain derived from dealings in property sec_1001 provides that the gain realized from the sale_or_other_disposition of property is the excess of the amount_realized over the adjusted_basis provided in sec_1011 for determining gain and the loss realized is the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized under sec_1001 the entire amount of gain_or_loss realized must be recognized except as otherwise provided sec_1_1001-1 of the income_tax regulations provides that except as otherwise provided in subtitle a the gain_or_loss realized from the exchange of property for cash or for other_property differing materially either in_kind or in extent is treated as income or loss sustained plr-128343-13 revrul_56_437 1956_2_cb_507 holds that the conversion of a joint_tenancy in stock to a tenancy_in_common in order to eliminate the survivorship feature and the partition of a joint_tenancy in stock are not sales or exchanges and therefore do not result in the realization of gain_or_loss in this case after the proposed transfer the beneficiaries will have substantially the same beneficial_interest in the assets of the severed trusts that they had in the assets when those assets were held by the original trust accordingly based on the facts submitted and the representations made we conclude that the pro_rata allocation of assets and liabilities of trust in fractional shares is not a sale_or_exchange and therefore will not result in the realization of gain_or_loss under sec_1001 to trust the severed trusts or any of the trust beneficiaries rulings and sec_1015 provides that the basis in property acquired by a transfer in trust is the same as it would be in the hands of the grantor with adjustments for gain and loss recognized sec_1_1015-2 provides that in the case of property acquired after date by a transfer in trust other than a transfer in trust by gift bequest or devise the basis_of_property so acquired is the same as it would be in the hands of the grantor increased by the amount of gain or decreased in the amount of loss recognized to the grantor upon such transfer under the law applicable to the year in which the transfer was made sec_1_1015-2 applies the uniform basis principles in sec_1_1015-1 for determining the basis_of_property where more than one person acquires an interest in property by transfer in trust under sec_1_1015-1 property acquired by gift has a single or uniform basis although more than one person may acquire an interest in the property the uniform basis of the property remains fixed subject_to proper adjustment for items under sec_1016 and sec_1017 sec_1223 provides that in determining the period for which the taxpayer has held property however acquired there shall be included the period for which such property was held by any other person if under chapter of the code such property has for the purpose of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in the taxpayer’s hands as it would have in the hands of such other person in this case sec_1001 does not apply to the proposed transaction thus after the division of trust and transfer of the assets into the severed trusts the adjusted_basis of the assets received by the severed trusts will be the same as the respective adjusted plr-128343-13 basis of the assets held by trust pursuant to sec_1015 furthermore we conclude that under sec_1223 the holding periods of the assets received by the severed trusts will be the same as the holding periods of the assets in trust in accordance with the power_of_attorney on file with this office we have sent a copy of this letter to your authorized representatives except as expressly provided herein we neither express nor imply any opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely _________________________ lorraine e gardner senior counsel branch office of the associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter cc
